 In the MatterofLOCKHEED AIRCRAFTCORPORATIONandASSOCIATEDENGINEERS AND TECHNICIANS (INDEPENDENT)Case No. 01-R-1992.-Decided November 5, 1943O'Melveny rfi Myers,byMr. Homer I. Mitchell,of Los Angeles,Calif., for Lockheed.Mr. Philbrick McCoy,of Los Angeles, Calif., for the Associated.Dr. Robert C. Burt,of Pasadena, Calif., for Burbank.Mr. Leland G. Hewitt,of Burbank, Calif., for the Machinists.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Associated Engineers and Technicians,herein called the Associated, alleging that a question affecting com-merce had arisen concerning the representation of employees of Lock-heed Aircraft Corporation, Burbank, California, herein called Lock-heed, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William B. Esterman, TrialExaminer.Said hearing was held at Los Angeles, California, onOctober 5, 1943.Lockheed, the Associated, Burbank Chapter, Engi-neers and Architects Association, herein called Burbank, and Inter=national Association of Machinists, Local 1712, herein called the Ma-chinists, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the hearing, Lockeheed moved to dismiss this proceeding on the ground that the unitset forth in the petition was inappropriate for bargaining purposes.For reasons which appear in Section III, below, the motion isgranted.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.53 N. L. R. B., No. 73.427 428DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANY-Lockheed Aircraft Corporation has its principal place of businessat Burbank, California.Vega Aircraft Corporation, herein calledVega, is a wholly-owned subsidiary of Lockheed.Lockheed andVega are both engaged in the manufacture and sale of aeroplanes andparts and each corporation owns and operates eight plants within theState.During the fiscal year ending June 30, 1941, Lockheed's pur=chases of raw materials exceeded 50 million dollars in value, approxi-mately 85 percent of which was shipped to Lockheed's plants frompoints outside California.During the same period, total sales ofLockheed and Vega exceeded 85 million dollars, more than 90 per-cent of which represented products sold and shipped to points outsideCalifornia.The volume of business of Lockheed and Vega hasgreatly increased since 1941.Lockheed admits that it is engaged 'in commerce, within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDAssociated Engineers and Technicians is an independent labororganization, admitting to membership employees of Lockheed.Burbank Chapter, Engineers and Architects Association, is an un-affiliated labor organization, admitting to membership employees ofLockheed.InternationalAssociation ofMachinists,Local 1712, is a labororganization affiliated with the American Federation of Labor,' ad-mitting to membership employees of Lockheed.III.THEALLEGED APPROPRIATE UNITThe Associated contends that engineers employed by Lockheed inthe design department constitute a separate bargaining unit. ' Bur-bank contends that the restricted unit proposed by the Associated is anappropriate bargaining unit, but takes no position with respect to cer-tain categories of engineers in the department which the petitionerwould include in the unit.The Machinists and Lockheed contend thatthe only- appropriate bargaining unit for Lockheed's engineers includesengineers both of Lockheed and of Vega on a broad basis coincidentwith their employment functions.IAt the time of the hearing the Machinistswas anunaffiliated labororganization.Wetake notethat theMachinistshas since affiliated with the American Federation of Labor. LOCKHEED AIRCRAFT CORPORATION429Lockheed and Vega are separate corporate entities with interlockingofficers and directors.They are both engaged in manufacturing aero-planes and parts at Burbank, California.Vega -is a wholly ownedsubsidiary of Lockheed.2The 2 companies operate, under one generalemployment policy, approximately 16 plants and divisions.The com-panies have a common comptroller, a common credit and finance de-partment, a common sales and service department, and a common in-dustrial relations department.All employees are hired through a cen-tral hiring department.Common policies govern the hiring, promo-tion, and training of employees, general working rules, and laborpolicies in both companies.Each company employs persons forsimilar kinds of work with some minor differences in job classifications.Vega employs about one-third less employees than Lockheed.Theprincipal plants of Vega and Lockheed are about 1 mile distant.Pro-duction at Vega was begun with a nucleus of employees transferredfrom Lockheed for the purpose.Employees, are freely lent by onecompany to the other and employees are permanently transferred fromone to the other.Such transfers do not affect the employees' seniorityrights in employment with the companies.Lockheed divides its engineers among five departments known asdesign, plant, manufacturing, tool, and outside tool engineering, re-spectively.Engineers at Vega are classified in departments knownas the design, plant, manufacturing, and tool departments.Thereis no outside tool department at Vega.Engineering employees ofthe two companies are of the same general caliber, education, andtraining.Engineers in the several departments at each plant coor-dinate their work.Design and tool engineers at Lockheed necessarilycollaborate,las their work projects are closely allied.Manufacturingengineers necessarily work in close coordination with design andtool engineers and must approve their work.Design engineers em-ployed by Lockheed are not all working at Burbank.The unit proposed by the petitioner is not a departmental unit sinceemployees working with design engineers but doing artistic, ratherthan engineering, work are excluded from coverage.We find noclear definitive line in training, skill, and work between design en-gineers and tool engineers at Lockheed, which would justify a divi-sion along the craft line suggested by the petitioner.The Asso-ciated, Burbank, and the Machinists are all engaged in organizingthe engineers of Lockheed and of Vega on a broad basis.The peti-2we take note that on October 20,1943,the parties entered into a stipulation that onOctober 19, 1943, Lockheedannounced to einployees of Lockheed and Vega that necessarylegal steps were underway to dissolve Vega and to cause Lockheed to acquire all assets, andto assume all liabilities,of Vega; that such transaction would be concluded on or about No-vember 30, 1943 ; and that the Board might consider these facts in resolving the issues inthe instant proceeding.The stipulation is hereby made, and is,part of the record in theinstant proceeding.559015-44-vol 53-29 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioner does not contend that the employees for whom it has filed itspetition herein necessarily constitute a permanent or stable bargain-ing unit. It would establish the present unit on a tentative basison the scope of its organization among Lockheed's engineers.Therecord indicates that the petitioner has only recently begun its effortsto organize Lockheed's employees. It does not appear that organiza-tion within the unit proposed by the Machinists and Lockheed, whichemployment conditions clearly indicate as appropriate, is not entirelyfeasible.Since 1937 the hourly paid employees of Lockheed andVega have bargained and contracted with their employers as onebargaining unit through an affiliate of the Machinists as their bar-All monthly employees, including the en-gineerscovered by the instant petition, have been excluded from thesecontracts.In view of the bargaining pattern establishing amongthe hourly paid employees of Lockheed and Vega,8 and for reasonsset forth above, we find that the bargaining unit proposed by theAssociated is not an appropriate bargaining unit.For these reasons,we shall dismiss the petition filed herein.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Lockheed Aircraft Corporation, Burbank, California,filed by Associated Engineers and Technicians be, and it hereby is,dismissed.$Matter of The Murray Oorporation of America, 45 N.L.R. B. 855.